Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No. US 2013/0100125 A1) in view of Knee et al. (Pub No. US 2014/0301468 A1).

As per claim 1, Zhang teaches the claimed:
1. A method of rendering a computer image, the method comprising: 
determining an active pixel subset for a tile formed by a plurality of pixels, the active pixel subset comprising active pixels having color information (This is shown in figures 6A-6C where for a given pixel tile as shown, active pixel subsets are determined by using an increasing sized pixel window that is centered at window 602.  These black colored pixels in the figure have both depth and corresponding color information, e.g. please see [0043] “For clarity, in FIGS. 6A through 6C, white pixels are holes, and black pixels have valid depth values. To fill such holes, the computing device 112 adaptively grows the half size N of the (2N+1).times.(2N+1) window, which is centered at the coordinate [k,l]” and [0041] “Different red-green-blue color ("RGB") values often represent different objects or different regions that: (a) are separated by edges; and/or (b) have different disparities”); 
identifying an empty pixel of the plurality of pixels, the empty pixel lacking color information (This is shown in figures 6A-6C where the pixel that is centered at window 602 corresponds to the claimed “empty pixel”.  Also please see paragraph [0043] where they refer to the white pixels in figure 6A as being holes due to their lack of both color and depth values); and 
determining at least a first nearest active pixel of the active pixels that is nearest to the identified empty pixel by comparing the active pixel subset with at least a first pixel subset of a plurality of pixel subsets for the identified empty pixel (This is also taught in figures 6A-6C where a pixel window is iteratively increased in size from 3x3 to 5x5 to 7x7 in order to do comparisons with the pixels in the window with active pixels (black colored pixels) in order to find a nearest closest active pixel to the identified empty pixel.  The identified empty pixel is shown as the center pixel in window 602 in figure 6A.  Also please see [0043] ““For clarity, in FIGS. 6A through 6C, white pixels are holes, and black pixels have valid depth values. To fill such holes, the computing device 112 adaptively grows the half size N of the (2N+1).times.(2N+1) window, which is centered at the coordinate [k,l]” and [0044]-[0045] “In response to determining that the 3.times.3 window 602 includes only holes, the computing device 112: (a) increases N by 1, so that N=2, which grow … In the same manner, the computing device 112 continues increasing N by a successive increment of 1 until at least one pixel has a valid depth value within the (2N+1).times.(2N+1) window”.
Thus, by successive incrementing and growing the pixel window from identified empty pixel 602 in figure 6A until that window has at least one active pixel, the system is determining at least a first nearest active pixel of the active pixels that is nearest to the identified empty pixel), 

Zhang alone does not explicitly teach the remaining claim limitations.
However, Zhang in combination with Knee teaches the claimed:
wherein each of the plurality of pixel subsets for the identified empty pixel comprises a respective subset of the plurality of pixels that are equidistant from the identified empty pixel and located at a respective distance from the identified empty pixel (Zhang in figures 6A-6C shows the claimed “the plurality of pixel subsets for the identified empty pixel” as being the iteratively increasing pixel window that grows in size from  3x3 to 5x5 to 7x7 pixels in order to located the closest active pixel (black colored pixel).  Zhang is silent with regards to the claimed “a respective subset of the plurality of pixels that are equidistant from the identified empty pixel and located at a respective distance from the identified empty pixel”.  Knee teaches this feature in figure 4 and in [0044]-[0045] where for an increasing pixel window size, the outermost pixels at each pixel window size iteration make up a respective subset of pixels that are equidistant from the center pixel.  
Thus, in Knee for a 3x3 window, the outermost pixels on this window (a first subset) are equidistant to the pixel in the middle of this window because each of these pixels is either immediately to the top, bottom, left, right, or diagonal to the center pixel in the window.  Also, in Knee for a 5x5 window, the outermost pixels on this window are equidistant to the pixel in the middle of this window (a second subset) because each of these pixels has one pixel between it and the center of the window.  Knee is combined with Zhang by using the sampling pattern shown in figure 4 of Knee and applying to the increasing pixel window size in figures 6A-6C of Zhang.  Thus, this in this combination, the center pixel in for the windows shown in figure 4 of Knee corresponds to the identified empty pixel 602 as shown in figure 6A of Zhang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the features as taught by Knee with the system of Zhang in order to allow for more efficient pixel comparisons and pixel processing of the pixel window as it increases in size.  For example, the sampling pattern in figure 4 of Knee allows the system to focus solely on the outermost pixels in an increasing pixel window size when that window is growing in size.  This results in more efficient processing because the inner pixels within the larger windows have already been processed at an earlier point in time due to the previous processing of the smaller pixel windows.  Thus, when the pixel window is expanded, the only new pixels to inspect would be the outermost ones (and these pixels are equidistant to the center pixel in that window).  Thus, it is obvious to define the subsets in this manner.


As per claim 2, Zhang teaches the claimed:
2. The method of claim 1, wherein: 
comparing the active pixel subset with at least the first pixel subset comprises comparing an active pixel identifier against at least a first pixel subset identifier (Zhang teaches of comparing in figures 6a-6c and in [0043] and [0045] where black pixels act as the claimed “an active pixel identifier” which are compared against a defined pixel window search boundary (a pixel subset identifier)); 
the active pixel identifier corresponds to the active pixel subset and identifies the active pixels of the plurality of pixels (Zhang in figures 6a-6c and in [0043] and [0045] teaches that the black pixels (the active pixel identifier) corresponds to the active pixel subset (active pixels in the tile that contain a depth value) and identifies the active pixels of the plurality of pixels within the tile in figures 6a-6c); and 
the first pixel subset identifier corresponds to the first pixel subset and identifies pixels of the first pixel subset (This occurs in Zhang in figure 6C where the pixel window is grown to the point where 2 black pixels are found.  These 2 black pixels are part of the first pixel subset identifier and these 2 black pixels identify pixels of the first pixel subset).

As per claim 3, Zhang teaches the claimed:
3. The method of claim 1, wherein: comparing the active pixel subset with at least the first pixel subset comprises comparing the active pixel subset with both the first pixel subset and at least a second pixel subset of the plurality of pixel subsets for the identified empty pixel (Zhang teaches of comparing in figures 6a-6c and in [0043] and [0045] where black pixels in the tile make up the claimed “the active pixel subset”.  In figure 6A of Zhang, the black pixels in the tile (active pixel subset) are compared with a first pixel subset (the 3x3 pixel window) and in figure 6B of Zhang, the black pixels in the tile (active pixel subset) are compared with at least a second pixel subset (the 5x5 pixel window)), 
Zhang alone does not explicitly teach the remaining claim limitations.
However, Zhang in combination with Knee teaches the claimed:
wherein the first pixel subset and the second pixel subset collectively comprise a bundled subset of the plurality of pixels that are located within a range of distances from the identified empty pixel (Knee shows this feature in figure 4 where the samples from the 3x3 pixel window are later bundled in the same sampling pattern with samples from the 5x5 pixel window.  These bundled windows are located within a range of distances from the identified empty pixel (where the identified empty pixel corresponds to the center pixel in the window in figure 4 of Knee when Knee is combined with Zhang)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bundle the subsets as taught by Knee with the system of Zhang in order to define a common sampling pattern across the multiple pixel window sizes when sampling and when the window size is required to grow larger.  This defines a pattern in which pixels around the center pixel may be consecutively sampled even when the window size increases over time.


As per claim 8, Zhang teaches the claimed:
8. The method of claim 1, wherein: the plurality of pixels comprises N×M pixels; N denotes an integer larger than 1; and M denotes an integer larger than 1 (This is shown in figure 6A where the claimed “plurality of pixels” comprises 11x12 pixels which makes up a tile of pixels).

As per claim 10, Zhang teaches the claimed:
10. The method of claim 1, further comprising: controlling a display of the identified empty pixel based on the color information of the first nearest active pixel (This is taught in [0041], [0043], and [0037] where the identified empty pixel is supplied with depth information that also allows the display to control color information to be added to the identified empty pixel based on using the color information of the first nearest active pixel in figures 6A-6C.  Thus, in other words, the empty pixels are filled with depth data which allows color information to also be used and displayed with this filled in depth data).

As per claim 11, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  Zhang teaches of using the claimed “machine-readable non-transitory medium” in paragraph [0019].

As per claims 12 and 13, these claims are similar in scope to limitations recited in claims 2 and 3, respectively, and thus are rejected under the same rationale.

As per claims 18 and 19, these claims are similar in scope to limitations recited in claims 8 and 10, respectively, and thus are rejected under the same rationale.

As per claim 20, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Knee in further view of Takahashi (Pub No. US 2015/0206286 A1).

As per claim 9, Zhang alone does not explicitly teach the remaining claim limitations.
However, Zhang and Knee in combination with Takahashi teaches the claimed:
9. The method of claim 8, wherein N is equal to M (This is shown in figure 25 of Takahashi where the claimed “plurality of pixels” comprises 8x8 pixels which makes up a square tile of pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a square tile as taught by Takahashi with the system of Zhang as modified by Knee in order to simplify image processing of the pixels.  The mathematical operations to operate on a section of pixels may easier to implement on a section of pixels where the number of rows and columns within that tile or section of pixels are equal.  Further, this may also make the graphics memory storage more simplified as well, e.g. by using tile sections sizes that correspond to powers of two for both the rows and columns.  This helps because often memory arrays are defined in size by powers of two as well. 

Response to Arguments
	Applicant's arguments filed Apr 12, 2022 have been fully considered but they are not persuasive.  Applicant argues:

    PNG
    media_image1.png
    279
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    164
    631
    media_image2.png
    Greyscale


(middle to bottom of page 8 in filed response).

The Examiner respectfully maintains that the prior art rejections in this matter are proper.  In the office action with regards to independent claim 1, Zhang is being interpreted such that the white-colored pixels (which lack depth values or have invalid depth values) correspond to the claimed “identified empty pixel” that is “lacking color information”.  Further, Zhang is being interpreted such that the black-colored pixels (which have valid depth values) correspond to the claimed “active pixels having color information”.
	With regards to the claimed “identified empty pixel” that is “lacking color information”, the Examiner would respectfully argue that the claimed language is not specific in that the claim does not specify what type of color information is lacking in the identified empty pixel.  Applicant’s originally filed disclosure on page 10 in paragraph [0047] recites the following: “The color information may correspond to a particular color, such as red, green, blue, black, etc. Pixels having color information may be referred to as active pixels, in that each of these pixels has a defined color.” (emphasis has been added).
	According to Applicant’s disclosure, the claimed “color information” may correspond to a particular color such as the color black.  Paragraph [0047] from the disclosure further recites for the active pixels that “each of these pixels has a defined color.”  Thus, one of ordinary skill in the art would reasonably interpret the claimed “active pixels having color information” as being, for example, pixels with a particular color (such as black) given Applicant’s explanation from the disclosure.  Further, one of ordinary skill in the art would reasonably interpret the claimed “empty pixels” that “lack color information” as being, for example, pixels with a non-black color such as white pixels when the particular color (e.g. black) has been decided on as the claimed “color information” for active pixels.  
	Thus, the interpretation of the claimed “empty pixels” as being the white-colored pixels with holes or invalid depth values is a proper interpretation of the prior art of Zhang in view of the claimed invention.  The prior art reference of Zhang in combination with the other cited prior art references reads on the claimed invention.

Applicant also argues:

    PNG
    media_image3.png
    114
    631
    media_image3.png
    Greyscale

(bottom of page 8 in filed response).

In response to this argument, the Examiner would respectfully maintain that it is reasonable to interpret the white-color pixels in Zhang which have invalid or indeterminate depth values as being the claimed “empty pixels”.  In particular, the invalid or indeterminate depth values for these pixels are unusable by the system and Zhang marks these areas as “holes” (e.g. please see Zhang in [0043] “For clarity, in FIGS. 6A through 6C, white pixels are holes, and black pixels have valid depth values … In the example of FIG. 6A, the 3x3 window 602 includes only holes.”  Since Zhang marks areas of pixels containing these invalid or indeterminate depth values as “holes”, these pixels are considered empty in terms of their coverage of depth values because they contain no valid or usable depth value.  Zhang in [0037] marks these pixels as hole regions so that new valid depth values may later on replace the invalid or indeterminate depth values (e.g. please see Zhang in [0037] where they refer to “Various operations (e.g., view synthesis, background substitution, and gesture control) of the computing device 112 would be potentially compromised by the holes in the initial depth map Drefine. To improve those various operations, the computing device 112 generates a final depth map Ddense that: (a) fills such holes by replacing them with pixels that have valid depth values”, emphasis has been added).
In this interpretation, the claimed “empty pixel” is being interpreted as a white-colored pixel representing a hole in the set of valid depth values in Zhang.  In addition, these pixels in Zhang are considered empty as well because they store a non-particular color (such as the color white) when the particular color has been decided upon as being black, for instances.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699